IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 176 WAL 2019
                                              :
                     Respondent
                                              :
                                              : Petition for Allowance of Appeal
             v.                               : from the Order of the Superior Court
                                              :
                                              :
SAMUEL LAMONT PIERCE,                         :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of January, 2020, the Petition for Allowance of Appeal and

the Application for Appointment of Counsel are DENIED.